Citation Nr: 1611341	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-46 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


ISSUES

1.  For the period prior to January 16, 2015, entitlement to an initial compensable rating for bilateral hearing loss.

2.  For the period beginning on January 16, 2015, entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for head trauma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Seattle Washington (RO).

In April 2013, regarding the hearing loss claim, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge at the RO in Seattle, Washington.  A transcript of the proceeding has been associated with the claims file.

In July 2014, the Board remanded the Veteran's hearing loss claim for further development.  This matter is now returned to the Board for further review.

A March 2015 rating decision awarded a higher 30 percent rating for the Veteran's bilateral hearing loss, effective January 16, 2015.  As this did not constitute a grant of the full benefit sought on appeal (e.g., 100 percent), this rating matter remains on appeal before the Board.

The March 2015 rating decision also awarded service connection for sinusitis, allergic rhinitis, and sleep apnea with asthma, which claims had also been remanded by the Board in July 2014.  Therefore, as these claims were granted in full by the RO, they are no longer on appeal before the Board.

The Board finds that the Veteran's claim for TDIU, which was recently denied by a July 2015 rating decision, is part and parcel to his claim for higher initial ratings for his bilateral hearing loss.  Therefore, the Board has added the issue of entitlement to a TDIU to the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In April 2015, the Veteran appealed the August 2012 rating decision insofar as it denied his claim for service connection for a neck condition.  No other claim was mentioned in the appeal.  Therefore, this matter is now before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hearing loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating effective December 5, 2007, and 30 percent effective January 16, 2015.  The Veteran seeks higher initial ratings.

In a May 2015 statement, the Veteran reported that he recently applied for disability benefits with the Social Security Administration (SSA).  Subsequently, the RO requested copies of the Veteran's SSA records, which were received in July 2015.  The Board notes, however, that these records include only a July 2015 report, a few Multicare Health System records dated in 2010, and copies of a few VA records.  In September 2015, the Veteran submitted a copy of a notice letter from the same month reflecting he was awarded SSA disability benefits.  Thus, it appears that a substantial portion of the Veteran's SSA records may remain outstanding, and that this matter should be remanded to obtain copies of any outstanding SSA records.

In addition, the SSA records in the claims file reflect the Veteran reported treatment at Madigan Army Medical Center for his bilateral hearing loss, but none of these records have been associated with the claims file.  Therefore, on remand, all of the Veteran's Madigan Army Medical Center records dated since December 2007.

B.  TDIU

The Veteran also claims entitlement to TDIU.  He reports that he stopped working in April 2010 due to his service-connected bilateral hearing loss, sleep apnea with asthma, sinusitis, varicose veins of his bilateral legs, and left eye retinal detachment with no light perception (hereinafter left eye blindness).  See Statement, May 2015; see also SSA records; Form 21-4192, June 2015.

The Veteran was recently afforded VA examinations in July 2015 relating to his bilateral hearing loss and tinnitus, sleep apnea with asthma, sinusitis, varicose veins, and left eye blindness, all of which addressed the effect of his disabilities, individually, on the Veteran's ability to perform occupational tasks.  

However, there is no opinion as to their effect collectively.  For example, the July 2015 VA audiological examination report reflects the effect of his bilateral hearing loss on his occupational functioning involves "difficulty with communication to include, but not limited to, face-to-face and telephone communication."  The July 2015 VA eye examination reflects "the impact of the eye condition(s) on the claimant's ability to work is loss of vision left and decreased vision right."  The Veteran, however, reported in his August 2015 notice of disagreement that it is difficult to work with his service-connected bilateral hearing loss when he is unable to look at a speaker due to his service-connected left eye blindness.  He also reported falling asleep in the daytime (due to his service-connected sleep apnea), requiring nebulizer treatments every four hours (due to his service-connected asthma), and being unable to stand more than 30 minutes due to his service-connected varicose veins.  Therefore, this matter should be remanded to obtain a VA medical opinion to address the effect, collectively, of the Veteran's service-connected bilateral hearing loss, sleep apnea with asthma, sinusitis, varicose veins, and left eye blindness on his occupational functioning.

In addition, the SSA records in the claims file reflect that the Veteran indicated he received recent treatment at the Madigan Army Medical Center for his service-connected hearing loss, sleep apnea, asthma, varicose veins, and left eye.  Therefore, on remand, all of the Veteran's relevant treatment records from the Madigan Army Medical Center should be obtained.  See SSA records received July 2015 at 6-9. 

C.  Neck, low back, and head trauma

The Veteran also claims entitlement to service connection for a neck condition, a low back condition, and head trauma.  In his April 2015 Substantive Appeal, he noted that he wanted to appeal all issues listed in Statement of the Case (the three noted), despite only commenting on the neck issue specifically.  He also requested a Board videoconference hearing.  38 C.F.R. § 20.700 (2015).  Therefore, the Board will remand the claims so that the Veteran may be afforded a videoconference Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's SSA records and associate it with the claims file.

2.  Associate with the claims file all of the Veteran's treatment records from Madigan Army Medical Center dated since December 2007.

3.  After all of the above development has been completed, obtain a VA medical opinion with regard to the Veteran's claim of entitlement to a TDIU.  The entire claims folder, including a copy of this remand, must be reviewed by the examiner, and the examiner should note such review in his or her report.  The examiner should provide an opinion as to the Veteran's level of occupational impairment due to his service-connected bilateral hearing loss, tinnitus, sinusitis, allergic rhinitis, sleep apnea with asthma, varicose veins, and left eye disability, collectively, including their effect on his ability to perform physical and sedentary occupational tasks in a worklike setting.

If the VA examiner finds that a new VA examination is required in order to provide the requested opinion, then an appropriate VA examination should be scheduled.

A full and complete rationale for any opinions expressed is required.

4.  Then, readjudicate the Veteran's hearing loss and TDIU claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

5.  The Veteran is to be scheduled for a videoconference Board hearing at the Seattle, Washington RO before a Veterans Law Judge.  This hearing will address the service connection claims for neck and low back disorders and for head trauma.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

